Title: From Thomas Jefferson to Thomas Barclay, 27 December 1786
From: Jefferson, Thomas
To: Barclay, Thomas



Dear Sir
Paris Dec. 27. 1786.

Colo. Franks arrived some days ago with the Marocco treaty, and with your dispatches. I am persuaded they will give great satisfaction to Congress, and do you honor in their eyes. Colo. Franks waits for his baggage which he hourly expects. He will then proceed to London and from thence to New York. He carries  duplicate ratifications of the treaty from me, which being also signed by Mr. Adams, one will be sent on to Congress, the other returned thro’ Mr. Carmichael or yourself to Fennish.
I think your general authority from Congress to settle all their European accounts is sufficient to justify a settlement with Mr. Lambe, without any order from us; and I am in hopes you will have made the settlement without waiting authority from us. I write however to Mr. Adams to join me in adding the weight of our desires, if that will avail. Mr. Lamb has importuned us for a settlement of his accounts where he is. He must therefore be in readiness, and as far as it shall depend on me I shall confirm the settlement he shall make with you. Congress have annulled his powers and required him to repair immediately to them. He will be sensible from this that there is some dissatisfaction on their part at his proceedings, and doubtless will wish to go there, and justify himself in their opinion and in that of his country. I have received authority to settle the affair between the U.S. and Schweighauser. Being very much uninformed in it I shall await your return. For American news I must refer you to Mr. Carmichael, a dislocation of my right wrist making it still painful to me to write. It recovers so slowly that I am much disposed to take the advice of my Surgeon and try some mineral waters in Provence. In this case I shall return circuitously by Bourdeaux, Nantes and Lorient. I may perhaps have the pleasure of meeting with you on the way. My departure being incertain, the time of my return is equally so. I expect to be absent from hence two or three months. I have the pleasure to inform you that Mrs. Barclay and your family are well, and of assuring you of the sincere esteem and respect with which I have the honour to be Dear Sir your most obedient & most humble servt,

Th: Jefferson

